NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRIS CYRIL COWART,                             No. 16-56109

                Plaintiff-Appellant,            D.C. No. 2:14-cv-08092-MWF-
                                                PJW
 v.

LAC METRO,                                      MEMORANDUM*

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Chris Cyril Cowart appeals pro se from the district court’s judgment

following a jury trial in his employment action alleging federal and state claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo cross-motions

for summary judgment. Ford v. City of Yakima, 706 F.3d 1188, 1192 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2013). We affirm.

      The district court properly granted summary judgment on Cowart’s

fraudulent concealment of documents claim because Cowart failed to raise a

genuine dispute of material fact as to whether defendant intended to conceal

documents for the purpose of denying worker’s compensation. See Cal. Ins. Code

§ 1871.4(a)(1) (unlawful to make any knowingly false or fraudulent material

statement or material representation for the purpose of obtaining or denying

worker’s compensation).

      The district court properly granted summary judgment on Cowart’s

retaliation claim because Cowart failed to raise a genuine dispute of material fact

as to whether a causal link existed between any protected activity and defendant’s

adverse actions. See Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal.

2005) (setting forth elements of a retaliation claim under the California Fair

Employment and Housing Act (“FEHA”)).

      The district court properly granted summary judgment on Cowart’s

harassment claim under FEHA because Cowart failed to raise a genuine dispute of

material fact as to whether the conduct was severe or sufficiently pervasive enough

to alter the conditions of his employment. See Aguilar v. Avis Rent A Car Sys.,

Inc., 980 P.2d 846, 851-52 (Cal. 1999) (setting forth requirements of harassment

claim under FEHA).


                                          2                                      16-56109
      We do not consider Cowart’s contentions regarding the jury instructions and

special verdict form because Cowart failed to raise these issues before the district

court. See Bird v. Lewis & Clark Coll., 303 F.3d 1015, 1022-23 (9th Cir. 2002)

(failure to object to jury instructions waives issue on appeal); Yeti by Molly, Ltd. v.

Deckers Outdoor Corp., 259 F.3d 1101, 1109 (9th Cir. 2001) (failure to challenge

jury verdict form waives issue on appeal).

      We do not consider Cowart’s contentions regarding disability discrimination

under FEHA because Cowart failed to allege this claim in his operative complaint.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (court does not

consider allegations raised for the first time on appeal).

      Cowart’s requests set forth in the opening and reply briefs are denied.

      AFFIRMED.




                                           3                                    16-56109